
	
		II
		111th CONGRESS
		2d Session
		S. 2957
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 26, 2010
			Mr. LeMieux introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to temporarily reduce payroll taxes of employees and employers by one-half, and
		  for other purposes.
	
	
		1.Temporary reduction in payroll
			 taxes
			(a)In general
				(1)Employee
			 taxesThe table in section
			 3101(a) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						
							
								
									In the case of wages received
						during:The rate shall
						be:
									
									 20103.1 percent
									
									2010 or thereafter6.2 percent
									
								
							
						.
				(2)Employer
			 taxesThe table in section
			 3111(a) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						
							
								
									In the case of wages paid
						during:The rate shall
						be:
									
									 20103.1 percent
									
									2010 or thereafter6.2 percent
									
								
							
						.
				(3)Self-employment taxes
					(A)In generalThe table in section 1401(a) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
						
							
								
									
										In the case of a taxable beginning
						after:And before:Percent
										
									
									
										December 31, 2009January 1,
						20116.2
										
										December 31, 201012.40
										
									
								
							.
					(B)Conforming amendments
						(i)Section 164(f) of such Code is amended
			 adding at the end the following new paragraph:
							
								(3)Special rule for 2010In the case of taxable years beginning
				after December 31, 2009, and before January 1, 2011, the deduction allowed
				under paragraph (1) with respect to taxes imposed by section 1401(a) shall
				equal to one-fourth of the taxes so paid and with respect to taxes imposed by
				section 1401(b) shall be equal to one-half of the taxes so
				paid.
								.
						(ii)Section 1402(a)(12)(B) is amended by
			 inserting (in the case of taxable years beginning after December 31,
			 2009, and before January 1, 2011, one-fourth of the rate imposed by section
			 1401(a) and one-half of the rate imposed by section 1401(b)) after
			 year.
						(b)Funding from general fundThere are hereby appropriated to the
			 Federal Old-Age and Survivors Trust Fund and the Federal Disability Insurance
			 Trust Fund established under
			 section
			 201 of the Social Security
			 Act (42
			 U.S.C. 401) amounts equal to the reduction in revenues to the
			 Treasury by reason of the amendments made by paragraphs (1), (2), and (3)(A) of
			 subsection (a). Amounts appropriated by the preceding sentence shall be
			 transferred from the general fund at such times and in such manner as to
			 replicate to the extent possible the transfers which would have occurred to
			 such Trust Fund had such amendments not been enacted.
			
